 


113 HR 1709 IH: Securing American Families by Educating and Training Youth (SAFETY) Through Nonviolence Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1709 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Lewis introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Attorney General to award grants to eligible entities to prevent or alleviate community violence by providing education, mentoring, and counseling services to children, adolescents, teachers, families, and community leaders on the principles and practice of nonviolence. 
 
 
1.Short titleThis Act may be cited as the Securing American Families by Educating and Training Youth (SAFETY) Through Nonviolence Act of 2013.
2.Grants to educate Americans about the principles of nonviolence
(a)GrantsThe Attorney General may make grants to eligible entities to prevent or alleviate the effects of community violence by providing education, mentoring, and counseling to youth regarding the principles and application of nonviolence in conflict resolution.
(b)PriorityIn awarding grants under this section, the Attorney General shall give priority to applicants that agree to use the grant in 1 or more eligible urban, rural, Tribal, and suburban communities that can certify—
(1)an increase in community, especially youth violence; and
(2)lack the monetary or other resources to address violence prevention.
(c)LimitationThe Attorney General may not make a grant to an eligible entity under this section unless the entity agrees to use not more than 40 percent of such grant for nonviolence-prevention education and program development.
(d)DefinitionsIn this section, the term eligible entity means a State or local government entity, educational institution, nonprofit, or faith-based organization.
(e)Authorization of AppropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of the fiscal years from 2014 through 2019. 
 
